PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered on the 13th day of December, 1929, and from the order of said court -denying defendant’s motion for a new trial entered on the 20th day of March, 1930. Certified copy of the notice of appeal was filed in this court on April 23, 1930, and the original notice of appeal has not been filed by appellant. Stipulations for extension of time were filed from time to time; the last stipulation being filed August 12, 1930, extending the time for filing a brief to August 22, 1930-. Since that time there has been no further extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from are affirmed.